DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments and affidavit filed 3/29/21 are acknowledged. Any previous rejection of claim 4 is withdrawn since claim 4 has been canceled.
Previously, Group 1 was elected.
	Claims 6-12 remain drawn to non-elected groups.
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/17/19.
Claim 4 has been canceled.
	Claims 1-3, 5 and 13 are being examined.

Priority
This application is a 371 of PCT/US2017/034149 05/24/2017 which claims benefit of 62/340,706 05/24/2016.

Claim Rejections - 35 USC § 112
The previous rejection of claims 1-5 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is withdrawn based on the claim amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Claim 1 recites ‘no more than 20 contiguous amino acids of SEQ ID NO:4’.
The only place the phrase ‘no more than’ could be found in the specification is in relation to doses (section 0034 of the PGPub) not amino acid sequences. 
Claim 1 has been amended in comparison to the original claims to narrow the scope of the claim to a subgenus of peptides. MPEP 2163.05 II expressly states, ‘it cannot be said that 

Response to Arguments – 112(a)/first paragraph
Applicant's arguments filed 3/29/21 have been fully considered but they are not persuasive. 
Although applicants argue that the examiner applies an incorrect standard by requiring that the phrase ‘no more than’ must be found in the specification, as set forth above section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure’. Thus express support is one, but not the only, consideration.
Although applicants argue that alternative embodiments can be excluded, a close reading of the citation made by applicant reveals that the Federal Circuit recites ‘If alternative elements are positively recited in the specification, they may be explicitly excluded from the claim’. In the instant case, specific ‘alternative elements’ are not what is excluded from the claim. Claim 1 is excluding a subgenus of peptides.
Although applicants argue that page 4 line 28 though page 5 line 12 recites sequences, the instant claims do not explicitly exclude only the sequences on page 4 line 28 though page 5 line 12. Claim 1 is excluding a subgenus of peptides.

Claim Rejections - 35 USC § 103
	The rejection of claim 4 is withdrawn since claim 4 has been canceled. Since the claims have been amended the rejections are updated to correspond to the instant claims. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchart et al. (WO 01/64008; first cited 7/29/19; ‘Fruchart’) in view of Jennings et al. (‘The .
Fruchart teach an immunogen comprising human apolipoprotein CIII (claim 3 page 32 and page 8) for use as a vaccine (claim 6). Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) or MQGYMKHATKTAKDALSSVQESQV (SEQ ID NO:4 page 8) and Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15). Fruchart teach that the compositions comprise one or more immunogens of the present invention (page 12 lines 16-19). Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6). Fruchart teach the use of a buffer (page 27 line 7). Fruchart teach that the optimal amount can be ascertained and suggest for treating atherosclerosis (page 14 2nd-3rd paragraph). Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the linker comprises GGC (SEQ ID NOs: 8-11 example 8 pages 26-27) and teach that the peptides were highly immunogenic (pages 28-31). Fruchart shows that the peptide can be conjugated by using a linker comprising GGC at the C-terminal end of the peptide (SEQ ID NOs: 8 and 10) and then the Cys residue can be used to conjugate to another peptide (page 27 first paragraph and schematic). Fruchart also teach the use of an SMCC linker (page 27 lines 1-10).
Fruchart does not teach a specific example in which the peptide is linked to a bacteriophage virus like particle.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fruchart because Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Since Jennings provides additional details about the advantages of the use of a virus-like particle and teach the use of a specific virus-like particle (Qbeta) one would have been motivated to use such components. Further, one would have been motivated by the specific suggestions of Fruchart to use peptides based on SEQ ID NOs:4 or 6 (SEQ ID NOs: 8 and 10 example 8 pages 26-27) since Fruchart teach that the compositions comprise one or more immunogens of the present invention (page 12 lines 16-19). Further since Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) or MQGYMKHATKTAKDALSSVQESQV (SEQ ID NO:4 page 8) and Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first nd-3rd paragraph) one would have been motivated to do such. Since Fruchart teach a linker where the linker comprises GGC (SEQ ID NOs: 8 and 10 example 8 pages 26-27) as well as SMCC one would have been motivated to use such linker and the known chemistry. Further, Jennings also recognizes cross-linking chemistry (figure 2 on page 526) including a free –NH2 group on the VLP (figure 2 on page 526) which can be modified as on page 27 of Fruchart. One would have had a reasonable expectation of success since Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16) and the conjugation chemistry was known (pages 26-27 of Fruchart and page 526 of Jennings). Further, Jennings teach that the development of VLPs as effective platforms has come of age and VLPs can be seen as a notable achievement (page 533 conclusion section) and virus like particles vaccines have been registered for human use and others are in clinical development (abstract).
In relation to instant claim 1, Fruchart teach an immunogen comprising apolipoprotein CIII (claim 3). Fruchart teach an example in which SEQ ID NO:4 or 6 was attached to a carrier via a linker (SEQ ID NOs: 8-11 example 8 pages 26-27) and the use of one or more immunogens of the present invention (page 12 lines 16-19). Thus the prior art suggest that the carrier (VLP) is Qbeta as taught by Jennings the ApoC3 peptide is SEQ ID NO:4 or 6 of Fruchart. SEQ ID NO:4 and 6 comprise instant SEQ ID NO:1 and 2. Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed. With respect to the linkage, Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the nd-3rd paragraph).
In relation to claim 2, Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) which comprises instant SEQ ID NO:2 (see underlined portion). Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed.
In relation to claim 3, Jennings shows VLP from RNA phage called Qbeta (figure 2 on page 526). Jennings specifically teach that Qbeta VLPs represent a ready made delivery system (page 524 first complete paragraph of column 2).
	In relation to claim 5, Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6).
TAKDALSSVQESQV (SEQ ID NO:4 page 8). Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed.

	The rejection below includes the Remaley reference. Based on the current record Remaley is prior art at least because Remaley names two inventors who are not joint inventors (Amar and Schillerr) and the Remaley reference is a 102(a)(1) disclosure and prior art under 102(a)(2) (see MPEP 2153.01(a)).
Claims 1-3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchart et al. (WO 01/64008; first cited 7/29/19; ‘Fruchart’) in view of Remaley et al. (WO 2015/123291; first cited 7/29/19; ‘Remaley’).
Fruchart teach an immunogen comprising human apolipoprotein CIII (claim 3 page 32 and page 8) for use as a vaccine (claim 6). Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) or MQGYMKHATKTAKDALSSVQESQV (SEQ ID NO:4 page 8) and Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15). Fruchart teach that the compositions comprise one or more immunogens of the present invention (page 12 lines 16-19). Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6). Fruchart teach the use of a buffer (page 27 line 7). Fruchart teach that the optimal amount can be ascertained and suggest for treating atherosclerosis (page nd-3rd paragraph). Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the linker comprises GGC (SEQ ID NOs: 8-11 example 8 pages 26-27) and teach that the peptides were highly immunogenic (pages 28-31). Fruchart shows that the peptide can be conjugated by using a linker comprising GGC at the C-terminal end of the peptide (SEQ ID NOs: 8 and 10) and then the Cys residue can be used to conjugate to another peptide (page 27 first paragraph and schematic). Fruchart also teach the use of an SMCC linker (page 27 lines 1-10).
Fruchart does not teach a specific example in which the peptide is linked to a bacteriophage virus like particle.
Remaley teach immunogens for treating atherosclerosis (claim 20 page 49) and dyslipidemias (abstract). Remaley teach that the immunogen comprise a bacteriophage virus like particle (VLP) Qbeta (claim 1). Remaley teach the VLP as an immunogenic carrier (page 17 first paragraph). Remaley teach that the VLP can be conjugated to the peptide of interest specifically the amines on the VLP can react with cysteine on the peptide (page 21 last complete paragraph and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fruchart because Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Since Remaley provides additional details about the advantages of the use of a virus-like particle and teach the use of a specific virus-like particle (Qbeta) one would have been motivated to use such components. Further, one would have been motivated by the specific suggestions of Fruchart to use peptides based on SEQ ID NOs:4 or 6 (SEQ ID NOs: 8 and 10 example 8 pages 26-27) since Fruchart teach that the compositions comprise one or more nd-3rd paragraph) one would have been motivated to do such. Since Fruchart teach a linker where the linker comprises GGC (SEQ ID NOs: 8 and 10 example 8 pages 26-27) as well as SMCC one would have been motivated to use such linker and the known chemistry. One would have had a reasonable expectation of success since Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16) and the conjugation chemistry was known  (pages 26-27 of Fruchart and page 21 last complete paragraph of Remaley). 
In relation to instant claim 1, Fruchart teach an immunogen comprising apolipoprotein CIII (claim 3). Fruchart teach an example in which SEQ ID NO:4 or 6 was attached to a carrier via a linker (SEQ ID NOs: 8-11 example 8 pages 26-27) and the use of one or more immunogens of the present invention (page 12 lines 16-19). Thus the prior art suggest that the carrier (VLP) is Qbeta as taught by Remaley the ApoC3 peptide is SEQ ID NO:4 or 6 of Fruchart. SEQ ID NO:4 and 6 comprise instant SEQ ID NO:1 and 2. Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed. With respect to the linkage, Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the nd-3rd paragraph) and Remaley teach treating dyslipidemia (abstract).
In relation to claim 2, Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) which comprises instant SEQ ID NO:2 (see underlined portion). Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed.
In relation to claim 3, Remaley teach that the immunogen comprise a bacteriophage virus like particle (VLP) Qbeta (claim 1).
	In relation to claim 5, Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6).
	In relation to claim 13, Fruchart teach that the sequence can be MQGYMKHATKTAKDALSSVQESQV (SEQ ID NO:4 page 8). Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed.
	
Claims 1-3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchart et al. (WO 01/64008; first cited 7/29/19; ‘Fruchart’) in view of Jennings et al. (‘The coming of age of virus-like particle vaccines’ Biol. Chem. v389 May 2008 pages 521-536; ‘Jennings’; first cited 11/19/19) in view of Gangabadage et al. (‘Structure and dynamics of human apolipoprotein CIII’ The Journal of Biological Chemistry v283(25) June 20 2008 pages 17416-17427; ‘Gangabadage’).
Fruchart teach an immunogen comprising human apolipoprotein CIII (claim 3 page 32 and page 8) for use as a vaccine (claim 6). Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) or MQGYMKHATKTAKDALSSVQESQV (SEQ ID NO:4 page 8) and Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15). Fruchart teach that the compositions comprise one or more immunogens of the present invention (page 12 lines 16-19). Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6). Fruchart teach the use of a buffer (page 27 line 7). Fruchart teach that the optimal amount can be ascertained and suggest for treating atherosclerosis (page 14 2nd-3rd paragraph). Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the linker comprises GGC (SEQ ID NOs: 8-11 example 8 pages 26-27) and teach that the peptides were highly immunogenic (pages 28-31). Fruchart shows that the peptide can be conjugated by using a linker comprising GGC at the C-terminal end of the peptide (SEQ ID NOs: 8 and 10) and then the Cys residue can be used to conjugate to 
Fruchart does not teach a specific example in which the peptide is linked to a bacteriophage virus like particle.
Jennings teach that virus like particles (VLPs) represent a safe and effective vaccine platform and also can be used to present epitopes to the immune system (abstract). Jennings teach that the recognition of the potent immunogenicity has accelerated research and development activities and virus like particles vaccines have been registered for human use and others are in clinical development (abstract). Jennings shows that the VLP can be linked to an antigen and teach the use of a VLP from RNA phage called Qbeta (figure 2 on page 526). Jennings recognizes cross-linking chemistry (figure 2 on page 526) including use of a free –NH2 group on the VLP (figure 2 on page 526). Jennings specifically teach that Qbeta VLPs represent a ready made delivery system (page 524 first complete paragraph of column 2). Jennings teach that the development of VLPs as effective platforms has come of age and VLPs can be seen as a notable achievement (page 533 conclusion section).
Gangabadage teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 2 corresponds to residues TAKDALSSV and helix 5 corresponds to residues STVDKFSEF (Table 2 on page 17245).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fruchart because Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Since Jennings provides additional details about the advantages of the use of a virus-like particle and teach the use of a specific virus-like particle (Qbeta) one would have been nd-3rd paragraph) one would have been motivated to do such. Since Fruchart teach a linker where the linker comprises GGC (SEQ ID NOs: 8 and 10 example 8 pages 26-27) as well as SMCC one would have been motivated to use such linker and the known chemistry. Further, Jennings also recognizes cross-linking chemistry (figure 2 on page 526) including a free –NH2 group on the VLP (figure 2 on page 526) which can be modified as on page 27 of Fruchart. One would have had a reasonable expectation of success since Fruchart teach the use of a carrier with 
In relation to instant claim 1, Fruchart teach an immunogen comprising apolipoprotein CIII (claim 3). Fruchart teach an example in which SEQ ID NO:4 or 6 was attached to a carrier via a linker (SEQ ID NOs: 8-11 example 8 pages 26-27) and the use of one or more immunogens of the present invention (page 12 lines 16-19). Thus the prior art suggest that the carrier (VLP) is Qbeta as taught by Jennings the ApoC3 peptide is SEQ ID NO:4 or 6 of Fruchart. SEQ ID NO:4 and 6 comprise instant SEQ ID NO:1 and 2. Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) thus suggesting the length as claimed. Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) and Fruchart teach that the peptide should be presented in a conformation which most closely resembles that of the apolipoprotein (page 7 lines 11-14). Thus one would have been motivated to use the teachings of Gangabadage who teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 2 corresponds to residues TAKDALSSV and helix 5 corresponds to residues STVDKFSEF (Table 2 on page 17245) (which are regions within SEQ ID NOs:4 and 6 respectively of Fruchart).
With respect to the linkage, Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the linker comprises GGC (bifunctional due nd-3rd paragraph).
In relation to claim 2, Gangabadage teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 5 corresponds to residues STVDKFSEF (Table 2 on page 17245).
In relation to claim 3, Jennings shows VLP from RNA phage called Qbeta (figure 2 on page 526). Jennings specifically teach that Qbeta VLPs represent a ready made delivery system (page 524 first complete paragraph of column 2).
	In relation to claim 5, Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6).
In relation to claim 13, Gangabadage teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 2 corresponds to residues TAKDALSSV.

Claims 1-3, 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fruchart et al. (WO 01/64008; first cited 7/29/19; ‘Fruchart’) in view of Remaley et al. (WO 2015/123291; first cited 7/29/19; ‘Remaley’) in view of Gangabadage et al. (‘Structure and dynamics of human apolipoprotein CIII’ The Journal of Biological Chemistry v283(25) June 20 2008 pages 17416-17427; ‘Gangabadage’).
Fruchart teach an immunogen comprising human apolipoprotein CIII (claim 3 page 32 and page 8) for use as a vaccine (claim 6). Fruchart teach that the sequence can be DGFSSLKDYWSTVKDKFSEFW (SEQ ID NO:6 page 8) or MQGYMKHATKTAKDALSSVQESQV (SEQ ID NO:4 page 8) and Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15). Fruchart teach that the compositions comprise one or more immunogens of the present invention (page 12 lines 16-19). Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6). Fruchart teach the use of a buffer (page 27 line 7). Fruchart teach that the optimal amount can be ascertained and suggest for treating atherosclerosis (page 14 2nd-3rd paragraph). Fruchart teach an example in which SEQ ID NO:6 or SEQ ID NO:4 was attached to a carrier via a linker where the linker comprises GGC (SEQ ID NOs: 8-11 example 8 pages 26-27) and teach that the peptides were highly immunogenic (pages 28-31). Fruchart shows that the peptide can be conjugated by using a linker comprising GGC at the C-terminal end of the peptide (SEQ ID NOs: 8 and 10) and then the Cys residue can be used to conjugate to 
Fruchart does not teach a specific example in which the peptide is linked to a bacteriophage virus like particle.
Remaley teach immunogens for treating atherosclerosis (claim 20 page 49) and dyslipidemias (abstract). Remaley teach that the immunogen comprise a bacteriophage virus like particle (VLP) Qbeta (claim 1). Remaley teach the VLP as an immunogenic carrier (page 17 first paragraph). Remaley teach that the VLP can be conjugated to the peptide of interest specifically the amines on the VLP can react with cysteine on the peptide (page 21 last complete paragraph and figure 1).
Gangabadage teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 2 corresponds to residues TAKDALSSV and helix 5 corresponds to residues STVDKFSEF (Table 2 on page 17245).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Fruchart because Fruchart teach the use of a carrier with the peptide (page 9 last paragraph and claim 4) and suggest the use of a virus-like particle (page 10 lines 13-16). Since Remaley teach the use of a specific virus-like particle (Qbeta) one would have been motivated to use such components. Further, one would have been motivated by the specific suggestions of Fruchart to use peptides based on SEQ ID NOs:4 or 6 (SEQ ID NOs: 8 and 10 example 8 pages 26-27). Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) and Fruchart teach that the peptide should be presented in a conformation which most closely resembles that of the apolipoprotein (page 7 lines 11-14). Thus one would have been motivated 
In relation to instant claim 1, Fruchart teach an immunogen comprising apolipoprotein CIII (claim 3). Fruchart teach an example in which SEQ ID NO:4 or 6 was attached to a carrier via a linker (SEQ ID NOs: 8-11 example 8 pages 26-27). Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15) and Fruchart teach that the peptide should be presented in a conformation which most closely resembles that of the apolipoprotein (page 7 lines 11-14). Thus one would have been motivated to use the teachings of Gangabadage who teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 2 corresponds to residues TAKDALSSV and helix 5 corresponds to residues STVDKFSEF (Table 2 on page 
In relation to claim 2, Gangabadage teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 5 corresponds to residues STVDKFSEF (Table 2 on page 17245).
In relation to claim 3, Remaley teach that the immunogen comprise a bacteriophage virus like particle (VLP) Qbeta (claim 1).
	In relation to claim 5, Fruchart suggest the use of an adjuvant in the composition (pages 12-13 connecting paragraph and claim 6).


Response to Arguments - 103
Applicant's arguments and affidavit filed 3/29/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
	Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about the teachings of the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case all of the rejections are multiple reference 103 rejections.
	Although applicants argue that none of the references teach a ApoC3 peptide as claimed, Fruchart expressly teach that peptides are most preferably within the range of 4 to 25 amino acids in length (page 6 first paragraph and page 8 lines 12-15). Further, Fruchart teach that the peptide should be presented in a conformation which most closely resembles that of the apolipoprotein (page 7 lines 11-14). Gangabadage teach the known conformations of human ApoC3 (Table 2 on page 17245) and specifically shows that helix 2 corresponds to residues TAKDALSSV and helix 5 corresponds to residues STVDKFSEF (Table 2 on page 17245) (which are regions within SEQ ID NOs:4 and 6 respectively of Fruchart).

	Although applicants argue that Fruchart lacks a disclosure of treating a person with dyslipidemia, it is noted that the features upon which applicant relies (i.e., treating a person) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims refer to an effective amount to treat but do not require actual administration to a subject.
	With respect to the Gangabadage references applicants argue and submit an affidavit. It is noted that the 1st 2 103 rejections are not based on the Gangabadage reference.
Although applicants argue that one cannot predict that a helical domain will be immunogenic, MPEP 2143.02 II expressly states that obviousness does not require absolute predictability. In the instant case, Fruchart teach specific peptides from a specific protein and fragments thereof as discussed above. Fruchart expressly teach immunogens (abstract and claims 1-5).
	Although applicants argue that exhibit A provided data that shows that helical domain 6 fails to reduce serum triglycerides, it is first noted that the instant claims are product claims and do not require administration to a subject nor do they require reduction of serum triglycerides. MPEP 716.02(b) II recognizes that the burden is on the applicant to explain the data. In the instant case, it is unclear what experiment was conducted. Although exhibit A refers to 
The declaration under 37 CFR 1.132 filed 3/29/21 is insufficient to overcome the rejection of claims under 35 USC 103 as set forth in the last Office action because (as discussed in more detail above):  MPEP 2143.02 II expressly states that obviousness does not require absolute predictability and MPEP 716.02(b) II recognizes that the burden is on the applicant to explain the data. In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658